             Case 2:19-cr-00159-RSL Document 18-1 Filed 08/20/19 Page 1 of 1




 1                                       MAGISTRATE JUDGE MICHELLE L. PETERSON
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     UNITED STATES OF AMERICA,                  )   No. MJ19-344-MLP
 8                                              )
                       Plaintiff,               )
 9                                              )   (PROPOSED) ORDER GRANTING
                  v.                            )   MOTION TO FILE OVERLENGTH
10                                              )   RESPONSE TO GOVERNMENT’S
     PAIGE THOMPSON,                            )   MEMORANDUM IN SUPPORT OF
11                                              )   MOTION FOR DETENTION
                       Defendant.               )
12                                              )

13          The Court has considered the defense motion to file an overlength response to

14   the government’s memorandum in support of its motion for detention in excess of the

15   12-page limit imposed by Local Criminal Rule 12(b)(5), along with all the records in

16   this case.

17          IT IS NOW ORDERED that counsel for Paige Thompson may file a 22-page

18   response to the government’s memorandum.

19          DATED this ____ day of August 2019.

20
                                              ____________________________________
21                                            MICHELLE L. PETERSON
22                                            UNITED STATES MAGISTRATE JUDGE

23   Presented by:
24   s/ Mohammad Ali Hamoudi
25   Assistant Federal Public Defender
     Attorney for Paige Thompson
26

       ORDER GRANTING MOTION TO FILE OVERLENGTH               FEDERAL PUBLIC DEFENDER
       RESPONSE TO GOVERNMENT’S MEMORANDUM IN                    1601 Fifth Avenue, Suite 700
       SUPPORT OF MOTION FOR DETENTION                                     Seattle, WA 98101
       (Paige Thompson; MJ19-344-MLP) - 1                                      (206) 553-1100
